—Appeal by the de*754fendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered October 4, 1999, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Sostre, 282 AD2d 766 [decided herewith]).
There is no merit to the defendant’s remaining contention that certain remarks by the prosecutor improperly instructed the jury as to the standard of proof to be applied. Bracken, P. J., Florio, Schmidt and Adams, JJ., concur.